Case 9:20-cv-00227-RC-KFG Document 3 Filed 11/23/20 Page 1 of 3 PageID #: 14




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

MICHAEL WATKINS                                   §

VS.                                               §                 CIVIL ACTION NO. 9:20cv227

KENNETH PUTMAN, ET AL.                            §

                     MEMORANDUM ORDER REGARDING TRANSFER

       Plaintiff Michael Watkins, an inmate confined at the Coffield Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, brings this civil rights

action pursuant to 42 U.S.C. § 1983 against Kenneth Putman, Todd Funai, and Darren Lane, all

employed at the Coffield Unit.

       The above-styled action was referred to the undersigned United States Magistrate Judge

pursuant to 28 U.S.C. 636 and the Local Rules for the Assignment of Duties to United States

Magistrates.

                                              Analysis

       Plaintiff claims the defendants violated prison disciplinary procedures and have denied him

access to the courts. Plaintiff’s claims concern incidents which occurred at the Coffield Unit, located

in Tennessee Colony, Texas.

       The Civil Rights Act, 42 U.S.C. §1981, et seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue in civil rights cases is controlled by 28

U.S.C. § 1391. Jones v. Bailey, 58 F.R.D. 453 (N.D. Ga. 1972), aff’d per curium, 480 F.2d 805 (5th

Cir. 1973).
Case 9:20-cv-00227-RC-KFG Document 3 Filed 11/23/20 Page 2 of 3 PageID #: 15




        When, as in this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C.

§ 1391 provides that venue is proper only in the judicial district where the defendants reside or in

which the claim arose. Plaintiff states the defendants are all employed at the Coffield Unit.

        The claims which form the basis of plaintiff’s complaint occurred at the Coffield Unit. The

Coffield Unit is located in Anderson County, Texas. As the events of which plaintiff complains took

place at the Coffield Unit, his claims arose in Anderson County, Texas. In addition, the defendants

in this action are all employed at the Coffield Unit. When public officials are parties to an action

in their official capacities, they reside for venue purposes in the county where they perform their

official duties, which in this case is Anderson County. Holloway v. Gunnell, 685 F.2d 150 (5th Cir.

1982); Lowrey v. Estelle, 433 F.2d 265 (5th Cir. 1976). Pursuant to 28 U.S.C. § 124, Anderson

County is located in the Tyler Division of the United States District Court for the Eastern District

of Texas. As a result, venue is proper in the Eastern District of Texas.

        While Anderson County is in the Eastern District of Texas, it is located in the Tyler Division

of the district, rather than the Lufkin Division. When a case is filed in the wrong district or division,

the court “shall dismiss, or if it be in the interest of justice, transfer such case to any district or

division in which it could have been brought.” 28 U.S.C. § 1406(a). See Kreimerman v. Casa

Veerkamp, S.A. de C.V., 22 F.3d 634 (5th Cir. 1994) (remanding the case to the Houston Division

of the United States District Court for the Southern District of Texas, with instructions that the case

be transferred to the McAllen Division of the United States District Court for the Southern District

of Texas pursuant to Section 1406(a)).




                                                   2
Case 9:20-cv-00227-RC-KFG Document 3 Filed 11/23/20 Page 3 of 3 PageID #: 16




       Accordingly, this case should be transferred to the Tyler Division of this court. A Transfer

Order shall be entered in accordance with this Memorandum Opinion.


                        SIGNED this the 23rd day of November, 2020.




                                                           ____________________________________
                                                           KEITH F. GIBLIN
                                                           UNITED STATES MAGISTRATE JUDGE




                                                3
